 



Exhibit 10.14
CONFIDENTIAL PORTIONS MARKED [*******] HAVE BEEN OMITTED PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
November 27, 2007
Archstone-Smith Operating Trust and its affiliates
identified on the signature pages hereto
Ladies and Gentlemen:
     Reference is made to (i) the side letter, dated as of October 5, 2007,
executed by the undersigned lender and borrower entities party hereto (the “Flex
Side Letter”) and (ii) the Commitment Letter, dated as of November 8, 2007 (the
“Commitment Letter”), among Archstone-Smith Operating Trust (the “ASOT
Borrower”), Lehman Brothers Inc., Lehman Commercial Paper Inc., Banc of America
Securities LLC, Bank of America, N.A. and Barclays Capital Real Estate Inc. Each
capitalized term used and not otherwise defined herein shall have the meaning
given to such term in the Flex Side Letter.
     The parties hereto hereby agree to amend the Flex Side Letter and to the
other terms and conditions set forth herein.
     1. Tranche A Term Loans. (a)  The amount “************” referenced in
Paragraph 1 of the Flex Side Letter is hereby deleted and shall be replaced with
the amount “*************”.
          (b) The second sentence of Section 1 is hereby deleted in its entirety
and replaced with the following: “Any discount realized by such Tranche A Term
Loan Lenders from any sale, assignment or transfer of the Tranche A Term Loans
to any person (other than to an affiliate of such Tranche A Term Loan Lender
except for any sale, assignment or transfer to affiliates on the same terms, at
the same price and in similar aggregate amounts as such Loans have been sold in
comparable third-party transactions) shall be borne by the relevant Borrower and
shall be paid from sources of funds described in Paragraph 9.”
     2. Tranche B Term Loans. The third sentence of Section 2 is hereby deleted
in its entirety and replaced with the following: “Any discount realized by such
Tranche B Term Loan Lenders from any sale, assignment or transfer of any Tranche
B Loan to any person (other than to an affiliate of such Tranche B Term Loan
Lender except for any sale, assignment or transfer to affiliates on the same
terms, at the same price and in similar aggregate amounts as such Loans have
been sold in comparable third-party transactions) shall be borne by the
applicable Borrower and shall be paid from sources of funds described in
Paragraph 9.”
     3. Development Loans. The third sentence of Section 3 is hereby deleted in
its entirety and replaced with the following: “Any discount realized by
Development Lenders from any sale, assignment or transfer of any Development
Loan to any person (other than to an affiliate of such Development Lender except
for any sale, assignment or transfer to affiliates on the same terms, at the
same price and in similar aggregate amounts as such Loans have been sold

 



--------------------------------------------------------------------------------



 



2
in comparable third-party transactions) shall be borne by the applicable
Borrower and shall be paid from sources of funds described in Paragraph 9.”
     4. Revolving Credit Commitments. The third sentence of Section 4 is hereby
deleted in its entirety and replaced with the following: “Any discount realized
by such Revolving Credit Lenders from any sale, assignment or transfer of any
Revolving Credit Commitments to any person (other than to an affiliate of such
Revolving Credit Lenders except for any sale, assignment or transfer to
affiliates on the same terms, at the same price and in similar aggregate amounts
as such Loans have been sold in comparable third-party transactions) shall be
borne by the applicable Borrower and shall be paid from sources of funds
described in Paragraph 9.”
     5. Mezzanine Loans. The third sentence of Section 5 is hereby deleted in
its entirety and replaced with the following: “Any discount realized by
Mezzanine Lenders from any sale, assignment or transfer of any Mezzanine Loan to
any person (other than to an affiliate of such Mezzanine Lenders except for any
sale, assignment or transfer to affiliates on the same terms, at the same price
and in similar aggregate amounts as such Loans have been sold in comparable
third-party transactions) shall be borne by the applicable Borrower and shall be
paid from sources of funds described in Paragraph 9.”
     6. Ground Lease Loan. The third sentence of Section 6 is hereby deleted in
its entirety and replaced with the following: “Any discount realized by Ground
Lease Lenders from any sale, assignment or transfer of any Ground Lease Loan to
any person (other than to an affiliate of such Ground Lease Lender except for
any sale, assignment or transfer to affiliates on the same terms, at the same
price and in similar aggregate amounts as such Loans have been sold in
comparable third-party transactions) shall be borne by the applicable Borrower
and shall be paid from sources of funds described in Paragraph 9.”
     7. Reserves.
A. Pursuant to the Commitment Letter, the Lead Banks (as defined in the
Commitment Letter) committed to provide the amount of $149,000,000 (the
“Committed Amount”) of the Additional Term Loan Facilities (as defined in the
Commitment Letter) to fund Syndication Costs (as defined in the Commitment
Letter). The Committed Amount is being provided by the Lenders as contemplated
by Paragraph 9(a) of the Flex Side Letter following negotiation with the ASOT
Borrower and the parties’ mutual agreement upon the source of funds to enable
the ASOT Borrower to make the payments referred to in clause (x) of
Paragraph 9(a) of the Flex Side Letter. In the event that the aggregate amount
of required payments by the ASOT Borrower to the Lenders of Syndication Costs
pursuant to the Flex Side Letter exceeds the sum of
*************************************************************************************
*************************************************************************************
******** then the Lenders and the ASOT Borrower will remain obligated to
negotiate with each other to ascertain a source of funds to pay such excess
Syndication Costs (the “Excess Syndication Costs”). Notwithstanding the
foregoing, and for the avoidance of doubt, (i) the ASOT Borrower hereby
acknowledges and agrees that the Lenders’ commitment to provide the Committed
Amount does not constitute a course of dealing and does not

 



--------------------------------------------------------------------------------



 



3
otherwise create any express or implied commitment to fund additional loans to
pay such Excess Syndication Costs and (ii) each party hereto hereby acknowledges
and agrees that none of the other parties hereto, by their acceptance of this
letter agreement, waive any of their respective rights under the Flex Side
Letter.
B. The Borrowers hereby agree that the Additional Tranche B Term Loans (as
defined in the Commitment Letter) committed to be provided by the Lead Banks (as
defined in the Commitment Letter) to fund the ASOT PS Purchase (as defined in
the Commitment Letter) satisfies the agreement of the Lenders under Paragraph
9(a) of the Flex Side Letter to negotiate with the ASOT Borrower so as to agree
upon the a source of funds to enable the ASOT Borrower to make the payments
referred to in clause (y) of Paragraph 9(a) of the Flex Side Letter.
     8. Defined Terms.
A. References to the “Loans” in the Flex Side Letter shall mean any of the
Tranche A Term Loans, the Tranche B Term Loans, the loans made under the
Revolving Credit Facility, the “Mezzanine Loans” (as defined in Exhibit A to the
Flex Side Letter), the Development Loans and the Ground Lease Loans, as
applicable. For the avoidance of doubt, (a) any reference to the Tranche A Term
Loans, the Tranche B Term Loans, Revolving Credit Facility, the Mezzanine Loans,
the Development Loans and the Ground Lease Loans, as applicable, in the Flex
Side Letter shall include any other tranches of loans, componentized notes,
senior and subordinated loans or other types of financings such Loans have been
restructured into with the approval of the applicable Borrower in accordance
with Paragraph 8 of the Flex Side Letter and (b) in connection with any such
restructuring of any Loan, references in the Flex Side Letter to the Tranche A
Term Loan Lenders, the Tranche B Term Loan Lenders, the Revolving Credit
Lenders, the Development Lenders, the Mezzanine Lenders and the Ground Lease
Lenders shall also include any additional Lenders for such restructured Loan.
B. References to the “Borrower” or the “Borrowers” in the Flex Side Letter shall
mean any of the ASOT Borrower, the Mezzanine Borrowers, the Development Borrower
and the Ground Lease Borrower, as applicable.
     9. Scrivener’s Error. The parties hereto acknowledge and agree that
Property Asset Management Inc. being a party to the Flex Side Letter, the
Structuring Fee Letter, dated as of May 28, 2007, and the Underwriting Fee
Letter was a scrivener’s error and the correct party to such documents and this
amendment is Real Estate Private Equity Inc.
     Notwithstanding anything appearing to the contrary in this letter, neither
the Administrative Agent nor any Lender shall be entitled to enforce the
liability and obligation of the undersigned to pay, perform and observe the
obligations contained in this letter by any action or proceeding against any
member, shareholder, partner, manager, director, officer, agent, affiliate,
beneficiary, trustee or employee of the undersigned (or any direct or indirect
member, shareholder, partner or other owner of any such member, shareholder,
partner, manager, director, officer, agent, affiliate or employee of the
undersigned , or any director, officer, employee, agent, manager or trustee of
any of the foregoing); provided that, nothing in this paragraph shall have

 



--------------------------------------------------------------------------------



 



4
the effect of exculpating from liability an entity that is itself an undersigned
entity.
     This letter may be executed in any number of counterparts, all of which
taken together shall constitute one and the same agreement, and any of the
parties hereto may execute this letter by signing any such counterpart. Delivery
of an executed signature page of this letter by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
     This letter shall be governed by, and constructed in accordance with, the
laws of the State of New York.
     The parties hereto hereby waive any right to a trial by jury in any
proceeding arising from this letter or the transactions contemplated hereby.
[Remainder of page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



     Please confirm that the foregoing is our mutual understanding by signing an
executed counterpart of this letter.

            Very truly yours,


SENIOR LENDERS/DEVELOPMENT LENDERS:

LEHMAN COMMERCIAL PAPER INC.,
   as Senior Lender and Development Lender
      By:   /s/ Francis X. Gilhool         Name:   Francis X. Gilhool       
Title:   Authorized Signatory   

            BANK OF AMERICA, N.A.,
   as Senior Lender and Development Lender
      By:   /s/ Lesa Butler         Name:   Lesa Butler        Title:   SVP   

            BARCLAYS CAPITAL REAL ESTATE INC.,
   as Senior Lender and Development Lender
      By:   /s/ LoriAnn Rung         Name:   LoriAnn Rung        Title:   Vice
President   

            GROUND LEASE LENDERS:

LEHMAN BROTHERS HOLDINGS INC.,
   a Delaware corporation
      By:   /s/ Charlene Thomas         Name:   Charlene Thomas        Title:  
Authorized Signatory   

[Signature Page to Amendment to Flex Loan Side Letter]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
   a national banking association
      By:   /s/ Lesa Butler         Name:   Lesa Butler        Title:   SVP   

            BARCLAYS CAPITAL REAL ESTATE INC.,
   a Delaware corporation
      By:   /s/ LoriAnn Rung         Name:   LoriAnn Rung        Title:   Vice
President   

            MEZZANINE LENDERS:

LEHMAN BROTHERS HOLDINGS INC.,
   a Delaware corporation
      By:   /s/ Charlene Thomas         Name:   Charlene Thomas         Title:  
Authorized Signator   

            BANK OF AMERICA, N.A.,
   a national banking association
      By:   /s/ Lesa Butler         Name:   Lesa Butler        Title:   SVP   

            BARCLAYS CAPITAL REAL ESTATE FINANCE INC.,
   a Delaware corporation
      By:   /s/ LoriAnn Rung         Name:   LoriAnn Rung        Title:   Vice
President   

[Signature Page to Amendment to Flex Loan Side Letter]

 



--------------------------------------------------------------------------------



 



            UNDERWRITING FEE LETTER PARTIES:

LEHMAN COMMERCIAL PAPER INC.,
   as party to Underwriting Fee Letter
      By:   /s/ Francis X. Gilhool         Name:   Francis X. Gilhool       
Title:   Authorized Signatory   

            LEHMAN BROTHERS INC.,
   as party to Underwriting Fee Letter
      By:   /s/ Francis X. Gilhool         Name:   Francis X. Gilhool       
Title:   Authorized Signatory   

            BANK OF AMERICA, N.A.,
   as party to Underwriting Fee Letter
      By:   /s/ Lesa Butler         Name:   Lesa Butler        Title:   SVP   

            BANC OF AMERICA SECURITIES LLC,
   as party to Underwriting Fee Letter
      By:   /s/ Mark D. Monte         Name:   Mark D. Monte        Title:  
Managing Director     

[Signature Page to Amendment to Flex Loan Side Letter]

 



--------------------------------------------------------------------------------



 



          ACCEPTED AND AGREED TO     AS THE DATE FIRST ABOVE WRITTEN:    
 
        ASOT:    
 
        ARCHSTONE-SMITH OPERATING TRUST    
 
       
By:
  /s/ Jim Rosenthal    
 
       
 
  Name: Jim Rosenthal    
 
  Title:    
 
        UNDERWRITING FEE LETTER PARTIES:    
 
        REAL ESTATE PRIVATE EQUITY INC.    
 
       
By:
  /s/ Coburn Packard
 
Name: Coburn Packard    
 
  Title:   SVP  
 
        TISHMAN SPEYER DEVELOPMENT CORPORATION    
 
       
By:
  /s/ Jim Rosenthal
 
Name: Jim Rosenthal    
 
  Title:    

[Signature Page to Amendment to Flex Loan Side Letter]

 



--------------------------------------------------------------------------------



 



              DEVELOPMENT BORROWER    
 
            TISHMAN SPEYER ARCHSTONE-SMITH MULTIFAMILY HOLDINGS I (DEVELOPMENT
BORROWER), L.P.    
 
            By:   Tishman Speyer Archstone-Smith Multifamily Holdings I
(Development Borrower) GP, L.L.C., its general partner    
 
           
 
  By:   /s/ Jim Rosenthal
 
Name: Jim Rosenthal    
 
      Title:    

[Signature Page to Amendment to Flex Loan Side Letter]

 



--------------------------------------------------------------------------------



 



          GROUND LEASE BORROWERS:    
 
        TISHMAN SPEYER ARCHSTONE-SMITH FAIRFAX, L.L.C.    
 
       
By:
  /s/ Jim Rosenthal
 
Name: Jim Rosenthal    
 
  Title:    
 
        TISHMAN SPEYER ARCHSTONE-SMITH MARINA TERRACE, L.L.C.    
 
       
By:
  /s/ Jim Rosenthal
 
Name: Jim Rosenthal    
 
  Title:    
 
        TISHMAN SPEYER ARCHSTONE-SMITH ONE SUPERIOR PLACE, L.L.C.    
 
       
By:
  /s/ Jim Rosenthal
 
Name: Jim Rosenthal    
 
  Title:    

[Signature Page to Amendment to Flex Loan Side Letter]

 